Exhibit 10.2

 

GUARANTY AND SECURITY AGREEMENT

WII COMPONENTS, INC.

 

 

 

 

GUARANTY AND SECURITY AGREEMENT

 

Dated as of March 24, 2011

 

 

among

 

WII COMPONENTS, INC.

 

and

 

Each Other Grantor
From Time to Time Party Hereto

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINED TERMS

1

Section 1.1

Definitions

1

Section 1.2

Certain Other Terms

5

 

 

 

ARTICLE II GUARANTY

6

Section 2.1

Guaranty

6

Section 2.2

Limitation of Guaranty

6

Section 2.3

Contribution

6

Section 2.4

Authorization; Other Agreements

7

Section 2.5

Guaranty Absolute and Unconditional

7

Section 2.6

Waivers

8

Section 2.7

Reliance

8

 

 

 

ARTICLE III GRANT OF SECURITY INTEREST

9

Section 3.1

Collateral

9

Section 3.2

Grant of Security Interest in Collateral

10

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

10

Section 4.1

Title; No Other Liens

10

Section 4.2

Perfection and Priority

10

Section 4.3

Jurisdiction of Organization; Chief Executive Office

11

Section 4.4

Locations of Inventory, Equipment and Books and Records

11

Section 4.5

Pledged Collateral

12

Section 4.6

Instruments and Tangible Chattel Paper Formerly Accounts

12

Section 4.7

Intellectual Property

12

Section 4.8

Commercial Tort Claims

13

Section 4.9

Specific Collateral

13

Section 4.10

Enforcement

13

 

 

 

ARTICLE V COVENANTS

13

Section 5.1

Maintenance of Perfected Security Interest; Further Documentation and Consents

13

Section 5.2

Changes in Locations, Name, Etc.

15

Section 5.3

Pledged Collateral

15

Section 5.4

Accounts

15

Section 5.5

Commodity Contracts

16

Section 5.6

Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper

16

Section 5.7

Intellectual Property

17

Section 5.8

Notices

18

Section 5.9

Notice of Commercial Tort Claims

18

Section 5.10

Controlled Securities Account

18

 

 

 

ARTICLE VI REMEDIAL PROVISIONS

19

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

Section 6.1

Code and Other Remedies

19

Section 6.2

Accounts and Payments in Respect of General Intangibles

22

Section 6.3

Pledged Collateral

23

Section 6.4

Proceeds to be Turned over to and Held by Agent

24

Section 6.5

Sale of Pledged Collateral

24

Section 6.6

Deficiency

25

 

 

 

ARTICLE VII THE AGENT

25

Section 7.1

Agent’s Appointment as Attorney-in-Fact

25

Section 7.2

Authorization to File Financing Statements

27

Section 7.3

Authority of Agent

27

Section 7.4

Duty; Obligations and Liabilities

28

 

 

 

ARTICLE VIII MISCELLANEOUS

28

Section 8.1

Reinstatement

28

Section 8.2

Release of Collateral

29

Section 8.3

Independent Obligations

29

Section 8.4

No Waiver by Course of Conduct

29

Section 8.5

Amendments in Writing

30

Section 8.6

Additional Grantors; Additional Pledged Collateral

30

Section 8.7

Notices

30

Section 8.8

Successors and Assigns

30

Section 8.9

Counterparts

30

Section 8.10

Severability

31

Section 8.11

Governing Law

31

Section 8.12

Waiver of Jury Trial

31

 

ii

--------------------------------------------------------------------------------


 

 

ANNEXES AND SCHEDULES

 

Annex 1

Form of Pledge Amendment

Annex 2

Form of Joinder Agreement

Annex 3

Form of Intellectual Property Security Agreement

 

 

 

 

Schedule 1

Commercial Tort Claims

Schedule 2

Filings

Schedule 3

Jurisdiction of Organization; Chief Executive Office

Schedule 4

Location of Inventory and Equipment

Schedule 5

Pledged Collateral

Schedule 6

Intellectual Property

 

iii

--------------------------------------------------------------------------------


 

GUARANTY AND SECURITY AGREEMENT, dated as of March 24, 2011, by WII
Components, Inc. (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower, the “Grantors”), in favor of General Electric
Capital Corporation (“GE Capital”), as administrative agent (in such capacity,
together with its successors and permitted assigns, the “Agent”) for the
Lenders, the L/C Issuers and each other Secured Party (each as defined in the
Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of March 24, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, Holdings, the Lenders, the L/C
Issuers from time to time party thereto and GE Capital, as Agent for the Lenders
and the L/C Issuers, the Lenders and the L/C Issuers have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;

 

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Borrower under
the Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Agent as follows:

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1                                      Definitions.  (a) Capital terms
used herein without definition are used as defined in the Credit Agreement.

 

(b)                           The following terms have the meanings given to
them in the UCC and terms used herein without definition that are defined in the
UCC have the meanings given to them in the UCC (such meanings to be equally
applicable to both the singular and plural forms of the terms defined): 
“account”, “account debtor”, “as-extracted collateral”, “certificated security”,
“chattel paper”, “commercial tort claim”, “commodity contract”, “deposit
account”, “electronic chattel paper”, “equipment”,

 

--------------------------------------------------------------------------------


 

“farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

 

(c)                            The following terms shall have the following
meanings:

 

“Agreement” means this Guaranty and Security Agreement.

 

“Applicable IP Office” means the United States Patent and Trademark Office or
the United States Copyright Office.

 

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

 

“Collateral” has the meaning specified in Section 3.1.

 

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary or any Domestic Subsidiary which has
assets consisting solely of the Stock of Foreign Subsidiaries, in each case to
the extent a 956 Impact (as defined in the Credit Agreement) exists or would
result from the pledge of such Stock in excess of 65%.  For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor or any
payroll, employee benefits, withholding tax or other fiduciary account (in each
case, to the extent such accounts contain only amounts designated for payment of
payroll, employee benefits, withholding tax and other fiduciary liabilities)
(A) that prohibits or requires the consent of any Person other than the Borrower
and its Affiliates which has not been obtained as a condition to the creation by
such Grantor of a Lien on any right, title or interest in such permit, license
or Contractual Obligation or any Stock or Stock Equivalent related thereto,
(B) to the extent the creation of a Lien thereon by such Grantor would result in
the abandonment, invalidation or unenforceability of any right, title or
interest of such Grantor in any such permit, license, contractual obligation,
general intangible, investment property, accounts, promissory notes, chattel
paper or other rights, or (C) to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in (A) and (C), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or

 

2

--------------------------------------------------------------------------------


 

otherwise deemed ineffective by the UCC or any other Requirement of Law,
(iii) Property owned by any Grantor that is subject to a purchase money Lien or
a Capital Lease permitted under the Credit Agreement if the Contractual
Obligation pursuant to which such Lien is granted (or in the document providing
for such Capital Lease) prohibits or requires the consent of any Person other
than the Borrower and its Affiliates which has not been obtained as a condition
to the creation of any other Lien on such equipment, (iv) any “intent to use”
Trademark applications for which a statement of use has not been filed and
accepted with the U.S. Patent and Trademark Office (but only until such
statement is so filed and accepted), (v) any Intellectual Property if the grant
of a Lien on or security interest in such Intellectual Property would result in
the cancellation, voiding or abandonment of such Intellectual Property, (vi) any
Vehicles, (vii) any fee owned real property and all leasehold interests and
(viii) those assets as to which it is determined by Agent in good faith and in
the exercise of its commercially reasonable judgment (from the perspective of a
secured lender) that the burden or cost of obtaining such a security interest or
perfection thereof outweighs the benefit to the secured parties of the security
to be afforded thereby; provided, however, “Excluded Property” shall not include
any proceeds, products, substitutions or replacements of Excluded Property
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

 

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

 

“Guarantor” means each Grantor other than the Borrower.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

 

“Material Intellectual Property” means Intellectual Property that is owned by a
Grantor and material to the conduct of any Grantor’s business.

 

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 5.  Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.10 hereof.

 

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

 

3

--------------------------------------------------------------------------------


 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness (other than checks received in the
Ordinary Course of Business) owed to such Grantor or other obligations, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including all Indebtedness described on Schedule 5, issued by
the obligors named therein.  Pledged Debt Instruments excludes any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 5.10 hereof.

 

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.  Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 5.10 hereof.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated.  Pledged Uncertificated Stock excludes any Excluded Property and
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.10 hereof.

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Illinois; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of Illinois, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

4

--------------------------------------------------------------------------------


 

Section 1.2                                      Certain Other Terms.

 

(a)                              The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  The terms “herein”, “hereof” and similar terms refer to this Agreement
as a whole and not to any particular Article, Section or clause in this
Agreement.  References herein to an Annex, Schedule, Article, Section or clause
refer to the appropriate Annex or Schedule to, or Article, Section or clause in
this Agreement.  Where the context requires, provisions relating to any
Collateral when used in relation to a Grantor shall refer to such Grantor’s
Collateral or any relevant part thereof.

 

(b)                           Other Interpretive Provisions.

 

(i)                                     Defined Terms.  Unless otherwise
specified herein or therein, all terms defined in this Agreement shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.

 

(ii)                                  The Agreement.  The words “hereof”,
“herein”, “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.

 

(iii)                               Certain Common Terms.  The term “including”
is not limiting and means “including without limitation.”

 

(iv)                              Performance; Time.  Whenever any performance
obligation hereunder (other than a payment obligation) shall be stated to be due
or required to be satisfied on a day other than a Business Day, such performance
shall be made or satisfied on the next succeeding Business Day.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.”  If any
provision of this Agreement refers to any action taken or to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

 

(v)                                 Contracts.  Unless otherwise expressly
provided herein, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

5

--------------------------------------------------------------------------------


 

(vi)                              Laws.  References to any statute or regulation
are to be construed as including all statutory and regulatory provisions related
thereto or consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.

 

ARTICLE II

 

GUARANTY

 

Section 2.1                                      Guaranty.  To induce the
Lenders to make the Loans and the L/C Issuers to Issue Letters of Credit and
each other Secured Party to make credit available to or for the benefit of one
or more Grantors, each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations of the Borrower
whether existing on the date hereof or hereinafter incurred or created (the
“Guaranteed Obligations”).  This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and not of collection.

 

Section 2.2                                      Limitation of Guaranty.  Any
term or provision of this Guaranty or any other Loan Document to the contrary
notwithstanding, the maximum aggregate amount for which any Guarantor shall be
liable hereunder shall not exceed the maximum amount for which such Guarantor
can be liable without rendering this Guaranty or any other Loan Document, as it
relates to such Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer Laws”). 
Any analysis of the provisions of this Guaranty for purposes of Fraudulent
Transfer Laws shall take into account the right of contribution established in
Section 2.3 and, for purposes of such analysis, give effect to any discharge of
intercompany Indebtedness as a result of any payment made under the Guaranty.

 

Section 2.3                                      Contribution.  To the extent
that any Guarantor shall be required hereunder to pay any portion of any
Guaranteed Obligation exceeding the greater of (a) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and
other Obligations and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding the amount thereof repaid by the Borrower and Holdings) in the same
proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

 

6

--------------------------------------------------------------------------------


 

Section 2.4                                      Authorization; Other
Agreements.  Unless expressly prohibited pursuant to the terms of the Credit
Agreement, the Secured Parties are hereby authorized, without notice to or
demand upon any Guarantor and without discharging or otherwise affecting the
obligations of any Guarantor hereunder and without incurring any liability
hereunder, from time to time, to do each of the following:

 

(a)                            (i) modify, amend, supplement or otherwise
change, (ii) accelerate or otherwise change the time of payment or (iii) waive
or otherwise consent to noncompliance with, any Guaranteed Obligation or any
Loan Document;

 

(b)                           apply to the Guaranteed Obligations any sums by
whomever paid or however realized to any Guaranteed Obligation in such order as
provided in the Loan Documents;

 

(c)                            refund at any time any payment received by any
Secured Party in respect of any Guaranteed Obligation;

 

(d)                           (i) sell, exchange, enforce, waive, substitute,
liquidate, terminate, release, abandon, fail to perfect, subordinate, accept,
substitute, surrender, exchange, affect, impair or otherwise alter or release
any Collateral for any Guaranteed Obligation or any other guaranty therefor in
any manner, (ii) receive, take and hold additional Collateral to secure any
Guaranteed Obligation, (iii) add, release or substitute any one or more other
Guarantors, makers or endorsers of any Guaranteed Obligation or any part thereof
and (iv) otherwise deal in any manner with the Borrower and any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and

 

(e)                            settle, release, compromise, collect or otherwise
liquidate the Guaranteed Obligations.

 

Section 2.5                                      Guaranty Absolute and
Unconditional.  Each Guarantor hereby waives and agrees, in each case to the
extent permitted by law, not to assert any defense (other than payment in full
of the Guaranteed Obligations), whether arising in connection with or in respect
of any of the following or otherwise, and hereby agrees that its obligations
under this Guaranty are irrevocable, absolute and unconditional and shall not be
discharged as a result of or otherwise affected by any of the following (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Guaranty, in each case except as otherwise agreed in
writing by the Agent):

 

(a)                            the invalidity or unenforceability of any
obligation of the Borrower or any other Guarantor under any Loan Document or any
other agreement or instrument relating thereto (including any amendment, consent
or waiver thereto), or any security for, or other guaranty of, any Guaranteed
Obligation or any part thereof, or the lack of perfection or continuing
perfection or failure of priority of any security for the Guaranteed Obligations
or any part thereof;

 

7

--------------------------------------------------------------------------------


 

(b)                           the absence of (i) any attempt to collect any
Guaranteed Obligation or any part thereof from the Borrower or any other
Guarantor or other action to enforce the same or (ii) any action to enforce any
Loan Document or any Lien thereunder;

 

(c)                            the failure by any Person to take any steps to
perfect and maintain any Lien on, or to preserve any rights with respect to, any
Collateral;

 

(d)                           any workout, insolvency, bankruptcy proceeding,
reorganization, arrangement, liquidation or dissolution by or against the
Borrower, any other Guarantor or any of the Borrower’s other Subsidiaries or any
procedure, agreement, order, stipulation, election, action or omission
thereunder, including any discharge or disallowance of, or bar or stay against
collecting, any Guaranteed Obligation (or any interest thereon) in or as a
result of any such proceeding;

 

(e)                            any foreclosure, whether or not through judicial
sale, and any other sale or other disposition of any Collateral or any election
following the occurrence of an Event of Default by any Secured Party to proceed
separately against any Collateral in accordance with such Secured Party’s rights
under any applicable Requirement of Law; or

 

(f)                              any other defense, setoff, counterclaim or any
other circumstance that might otherwise constitute a legal or equitable
discharge of the Borrower, any other Guarantor or any of the Borrower’s other
Subsidiaries, in each case other than the payment in full of the Guaranteed
Obligations.

 

Section 2.6                                      Waivers.  Each Guarantor hereby
unconditionally and irrevocably waives and agrees not to assert any claim,
defense, setoff or counterclaim based on diligence, promptness, presentment,
requirements for any demand or notice hereunder including any of the following: 
(a) any demand for payment or performance and protest and notice of protest;
(b) any notice of acceptance; (c) any presentment, demand, protest or further
notice or other requirements of any kind with respect to any Guaranteed
Obligation (including any accrued but unpaid interest thereon) becoming
immediately due and payable; and (d) any other notice in respect of any
Guaranteed Obligation or any part thereof, and any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor.  Each
Guarantor further unconditionally and irrevocably agrees not to (x) enforce or
otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against the Borrower or any other Guarantor by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense, setoff or counterclaim (other than payment in full of the
Guaranteed Obligations) it may have against any other Credit Party or set off
any of its obligations to such other Credit Party against obligations of such
Credit Party to such Guarantor.  No obligation of any Guarantor hereunder shall
be discharged other than by complete performance.

 

Section 2.7                                      Reliance.  Each Guarantor
hereby assumes responsibility for keeping itself informed of the financial
condition of the Borrower, each other Guarantor

 

8

--------------------------------------------------------------------------------


 

and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances.  In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine,
(b) disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

Section 3.1                                      Collateral.  For the purposes
of this Agreement, all of the following property now owned or at any time
hereafter acquired by a Grantor or in which a Grantor now has or at any time in
the future may acquire any right, title or interests is collectively referred to
as the “Collateral” (provided that the Collateral shall not include any Excluded
Property):

 

(a)                            all accounts, chattel paper, deposit accounts,
documents (as defined in the UCC), equipment, general intangibles, instruments,
inventory, investment property, letter of credit rights and any supporting
obligations related to any of the foregoing;

 

(b)                           the commercial tort claims described on Schedule 1
and on any supplement thereto received by the Agent pursuant to Section 5.9;

 

(c)                            all books and records pertaining to the other
property described in this Section 3.1;

 

(d)                           all property of such Grantor held by any Secured
Party, including all property of every description, in the custody of or in
transit to such Secured Party for any purpose, including safekeeping, collection
or pledge, for the account of such Grantor or as to which such Grantor may have
any right or power, including but not limited to cash;

 

(e)                            all other goods (including but not limited to
fixtures) and personal property of such Grantor, whether tangible or intangible
and wherever located; and

 

(f)                              to the extent not otherwise included, all
proceeds of the foregoing;

 

9

--------------------------------------------------------------------------------


 

Section 3.2                                      Grant of Security Interest in
Collateral.  Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor (the “Secured Obligations”),
hereby mortgages, pledges and hypothecates to the Agent for the benefit of the
Secured Parties, and grants to the Agent for the benefit of the Secured Parties
a Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of such Grantor; provided, however, notwithstanding the
foregoing, no Lien or security interest is hereby granted on any Excluded
Property and the term “Collateral” shall not include such assets; provided,
further, that if and when any property shall cease to be Excluded Property, a
Lien on and security in such property shall be deemed granted therein.  Each
Grantor hereby represents and warrants that the Excluded Property, when taken as
a whole, is not material to the business operations or financial condition of
the Grantors, taken as a whole.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the L/C Issuers and the Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Agent, the Lenders, the L/C Issuers and the other Secured Parties:

 

Section 4.1                                      Title; No Other Liens.  Except
for the Lien granted to the Agent pursuant to this Agreement and other Permitted
Liens under any Loan Document (including Section 4.2 hereof), such Grantor owns
or has the right to use each item of the Collateral free and clear of any and
all Liens.  Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) such Grantor has rights in or the power to transfer each other item of
Collateral in which a Lien is granted by it hereunder, free and clear of any
other Lien (other than Permitted Liens).  This Section 4.1 shall not apply to
Intellectual Property, which is exclusively addressed in Section 4.7.

 

Section 4.2                                      Perfection and Priority.  The
security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected (to the extent a security interest in any particular
Collateral can be perfected) security interest in favor of the Agent, for the
benefit of the Secured Parties, in all Collateral subject, for the following
Collateral, to the occurrence of the following:  (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Agent in completed and
duly authorized form), (ii) with respect to any deposit account, the execution
of Control Agreements, (iii) in the case of all Copyrights, Trademarks and
Patents for which UCC filings are insufficient, timely completion of all
appropriate filings having been made and recorded with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, (iv) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a

 

10

--------------------------------------------------------------------------------


 

Contractual Obligation granting control to the Agent over such letter-of-credit
rights, and (v) in the case of electronic chattel paper, the completion of all
steps necessary to grant control to the Agent over such electronic chattel
paper, the actions required under Section 5.1(e); provided, however, in the
cases of (i) and (iii), that additional filings may be necessary to perfect the
Agent’s security interest in any Lien on any Intellectual property acquired
after the date hereof.  Such security interest shall be prior to all other Liens
on the Collateral except for Permitted Liens having priority over the Agent’s
Lien by operation of law or permitted pursuant to subsections 5.1(e), (g), (h),
(i) or (k) of the Credit Agreement upon (i) in the case of all Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property,
the delivery thereof to the Agent of such Pledged Certificated Stock, Pledged
Debt Instruments and Pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Agent or in
blank, (ii) in the case of all Pledged Investment Property not in certificated
form, the execution of Control Agreements with respect to such investment
property and (iii) in the case of all other instruments and tangible chattel
paper that are not Pledged Certificated Stock, Pledged Debt Instruments or
Pledged Investment Property, the delivery thereof to the Agent of such
instruments and tangible chattel paper.  Subject to the qualifications set forth
in this Section 4.2, all actions by each Grantor necessary or desirable to
protect and perfect the Lien granted hereunder on the Collateral have been duly
taken.  Notwithstanding anything to the contrary contained herein, nothing in
this Agreement or any other Loan Document shall require any Grantor to make any
filings or take any actions to record or perfect the Agent’s Lien on and
security interest in any Intellectual Property outside the United States or in
any non United States Intellectual Property.  Notwithstanding anything to the
contrary herein or in any other Loan Document, any reference in this Agreement
or in any other Loan Document to (x) “perfected security interests”, “perfected
security interest” “perfected Liens”, “perfected Lien”, “perfected first
priority security interests”, or “perfected first priority security interest”,
or (y) any obligation on behalf of any Grantor to make any filings or take any
actions to record or perfect Agent’s Lien on and security interest in any
Intellectual Property, shall be deemed, in each case of (x) and (y), to be
followed by the phrase “in the United States and only in United States
Intellectual Property (to the extent such perfection may be achieved by the
filings set forth in Section 4.2, provided that additional filings may be
necessary to perfect the Agent’s security interest in any Intellectual Property
acquired after the date hereof)”.

 

Section 4.3                                      Jurisdiction of Organization;
Chief Executive Office.  Such Grantor’s jurisdiction of organization, legal name
and organizational identification number, if any, and the location of such
Grantor’s chief executive office or sole place of business, in each case as of
the date hereof, is specified on Schedule 3 and such Schedule 3 also lists all
jurisdictions of incorporation, legal names and locations of such Grantor’s
chief executive office or sole place of business for the five years preceding
the date hereof.

 

Section 4.4                                      Locations of Inventory,
Equipment and Books and Records.  As of the Closing Date, such Grantor’s
inventory and equipment utilized in the finishing of

 

11

--------------------------------------------------------------------------------


 

work in process (other than inventory or equipment in transit or with an
aggregate value of $100,000 or less at any location) and books and records
concerning the Collateral are kept at the locations listed on Schedule 4.

 

Section 4.5                                      Pledged Collateral.  (a) The
Pledged Stock pledged by such Grantor hereunder (a) as of the Closing Date, is
listed on Schedule 5 and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 5, (b) has been duly authorized, validly issued and is fully paid and
nonassessable (other than Pledged Stock in limited liability companies and
partnerships) and (c) constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, except
to the extent enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting creditor’s rights generally or by equitable principles
relating to enforceability.

 

(b)                           As of the Closing Date, all Pledged Collateral
(other than Pledged Uncertificated Stock) and all Pledged Investment Property
consisting of instruments and certificates have been delivered to the Agent in
accordance with subsection 5.3(a).

 

(c)                            Upon the occurrence and during the continuance of
an Event of Default, and subject to the requirements of Section 6.3, the Agent
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock.

 

Section 4.6                                      Instruments and Tangible
Chattel Paper Formerly Accounts.  No amount payable to such Grantor under or in
connection with any account is evidenced by any instrument (other than checks
received in the Ordinary Course of Business) or tangible chattel paper with a
face value in excess of $50,000 individually or $250,000 in the aggregate that
has not been delivered to the Agent, properly endorsed for transfer, to the
extent delivery is required by subsection 5.6(a).

 

Section 4.7                                      Intellectual
Property.(a)                   Schedule 6 sets forth a true and complete list of
the following Intellectual Property such Grantor owns:  (i) Intellectual
Property that is issued, registered or subject to applications for registration,
(ii) Internet Domain Names and (iii) Material Intellectual Property (other than
the items listed pursuant to (i) or (ii)), including for each of the foregoing
items (1) the owner, (2) the title, (3) as applicable, the jurisdiction in which
such item has been issued or registered or in which an application for
registration has been filed and (4) as applicable, the registration or
application number and registration or application date.

 

(b)                           On the Closing Date, all Material Intellectual
Property set forth on Schedule 6 owned by such Grantor is valid, in full force
and effect, subsisting, unexpired, enforceable and free and clear of all Liens
(other than Permitted Liens) and

 

12

--------------------------------------------------------------------------------


 

no Material Intellectual Property set forth on Schedule 6 has been abandoned. 
No material breach or material default of any material IP License to which any
Grantor is a party shall be caused by, and none of the following shall limit or
impair the ownership, use, validity or enforceability of, or any rights of such
Grantor in, any Material Intellectual Property shall not impair in any material
respect the consummation of the transactions contemplated by any Loan Document. 
There are no pending (or, to the knowledge of such Grantor, threatened) actions,
suits, proceedings, claims, demands, orders or disputes (other than office
actions issued in the ordinary course of prosecution of any pending applications
for patents or applications for registration of other Intellectual Property)
challenging the ownership, use, validity, enforceability of, or such Grantor’s
rights in, any Material Intellectual Property of such Grantor, except as could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating or diluting any Intellectual Property owned by such
Grantor, except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.  To the knowledge of such
Grantor, such Grantor and each other party thereto, is not in material breach or
material default of any material IP License to which such Grantor is a party.

 

Section 4.8                                      Commercial Tort Claims.  The
only commercial tort claims of any Grantor existing on the Closing Date are
those listed on Schedule 1, which sets forth such information separately for
each Grantor.

 

Section 4.9                                      Specific Collateral.  None of
the Collateral is or is proceeds or products of farm products, as-extracted
collateral, health-care-insurance receivables or timber to be cut.

 

Section 4.10                                Enforcement.  No Permit, notice to
or filing with any Governmental Authority or any other Person or any consent
from any Person is required for the exercise by the Agent of its rights
(including voting rights) provided for in this Agreement or the enforcement of
remedies in respect of the Collateral pursuant to this Agreement, including the
transfer of any Collateral, except as may be required in connection with the
disposition of any portion of the Pledged Collateral by laws affecting the
offering and sale of securities generally or any approvals that may be required
to be obtained from any bailees or landlords to collect the Collateral.

 

ARTICLE V

 

COVENANTS

 

Each Grantor agrees with the Agent to the following, as long as any Obligation
or Commitment remains outstanding (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted):

 

Section 5.1                                      Maintenance of Perfected
Security Interest; Further Documentation and Consents.  (a) Generally.  Such
Grantor shall (i) not use or permit any Collateral to

 

13

--------------------------------------------------------------------------------


 

be used unlawfully or in violation of any provision of any Loan Document, any
Related Agreement, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or the Agent to sell, assign,
convey or transfer any Collateral if such restriction would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(b)                           Such Grantor shall maintain the security interest
created by this Agreement as a perfected (only if, and to the extent, such
security interest may be perfected) security interest having at least the
priority (and subject to the limitations and qualifications) described in
Section 4.2 and shall use commercially reasonable efforts to defend such
security interest and such priority against the claims and demands of all
Persons, subject to the rights of such Grantor under the Loan Documents to
dispose of the Collateral and Liens as permitted by, or otherwise in accordance
with, the terms, conditions and limitations of, the Credit Agreement or any
other Loan Document.

 

(c)                            Such Grantor shall furnish to the Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other documents in connection with the Collateral as the
Agent may reasonably request, all in reasonable detail and in form reasonably
satisfactory to the Agent.

 

(d)                           At any time and from time to time, upon the
written request of the Agent, such Grantor shall, for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any appropriate
jurisdiction with respect to the security interest created hereby and (ii) take
such further action as the Agent may reasonably request, including (A) using its
commercially reasonable efforts to secure all approvals necessary or appropriate
for the assignment to or for the benefit of the Agent of any Contractual
Obligation, including any IP License to which such Grantor is a party and to
enforce the security interests granted hereunder (provided that such Grantor
shall not be required to pay for or otherwise provide any additional
consideration for such approvals) and (B) executing and delivering any Control
Agreements with respect to deposit accounts and securities accounts.

 

(e)                            To ensure that Excluded Property set forth in
clause (ii) of the definition of “Excluded Property” becomes part of the
Collateral, upon the request of Agent, such Grantor shall use its commercially
reasonable efforts to obtain any required consents from any Person other than
the Borrower and its Affiliates with respect to any permit or license or any
Contractual Obligation with such Person entered into by such Grantor that
requires such consent as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto (provided that such
Grantor shall not be required to pay for or otherwise provide any additional
consideration for such consents).

 

14

--------------------------------------------------------------------------------


 

Section 5.2             Changes in Locations, Name, Etc.  Except upon 20 days’
prior written notice to the Agent and delivery to the Agent of (a) all documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule 4 showing any additional locations at which
inventory or equipment shall be kept, such Grantor shall not do any of the
following:

 

(i)            permit any inventory or equipment to be kept at a location other
than those listed on Schedule 4, except for inventory or equipment in transit;

 

(ii)           change its jurisdiction of organization or its location, in each
case from that referred to in Section 4.3; or

 

(iii)          change its legal name or organizational identification number, if
any, or corporation, limited liability company, partnership or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

Section 5.3             Pledged Collateral.  (a) Delivery of Pledged
Collateral.  Such Grantor shall (i) deliver to the Agent, in suitable form for
transfer and in form and substance satisfactory to the Agent, (A) all Pledged
Certificated Stock, (B) all Pledged Debt Instruments and (C) all certificates
and instruments evidencing Pledged Investment Property and (ii) maintain all
other Pledged Investment Property in a Controlled Securities Account to the
extent required by Section 5.10 hereof.

 

(b)         Event of Default.  During the continuance of an Event of Default,
the Agent shall have the right, at any time in its discretion and without notice
to the Grantor, to (i) transfer to or to register in its name or in the name of
its nominees any Pledged Collateral or any Pledged Investment Property and (ii)
exchange any certificate or instrument representing or evidencing any Pledged
Collateral or any Pledged Investment Property for certificates or instruments of
smaller or larger denominations.

 

(c)         Cash Distributions with respect to Pledged Collateral.  Except as
provided in Article VI and subject to the limitations set forth in the Credit
Agreement, such Grantor shall be entitled to receive all cash distributions paid
in respect of the Pledged Collateral.

 

(d)         Voting Rights.  Except as provided in Article VI, such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

 

15

--------------------------------------------------------------------------------


 

Section 5.4             Accounts.

 

(a)         Such Grantor shall not, other than in the Ordinary Course of
Business, (i) grant any extension of the time of payment of any account, (ii)
compromise or settle any account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could materially adversely
affect the value thereof.

 

(b)         In connection with periodic audits conducted by Agent and at any
time when an Event of Default is continuing, the Agent shall have the right to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as the Agent may reasonably require in connection
therewith.  At any time and from time to time, upon the Agent’s reasonable
request, such Grantor shall cause independent public accountants or others
satisfactory to the Agent to furnish to the Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
accounts; provided, however, that unless an Event of Default shall be
continuing, the Agent shall request no more than one such report during any
calendar year or, if Availability is less than $10,000,000 during any Calendar
year, no more than two such reports during such calendar year.

 

Section 5.5             Commodity Contracts.  Such Grantor shall not have any
commodity contract unless subject to a Control Agreement.

 

Section 5.6             Delivery of Instruments and Tangible Chattel Paper and
Control of Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper.  (a) If any amount in excess of $250,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
instrument or tangible chattel paper other than such instrument delivered in
accordance with subsection 5.3(a) and in the possession of the Agent, such
Grantor shall mark all such instruments and tangible chattel paper with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of General Electric Capital Corporation, as
Agent” and, at the request of the Agent, shall immediately deliver such
instrument or tangible chattel paper to the Agent, duly indorsed in a manner
satisfactory to the Agent.

 

(b)         Except as otherwise expressly permitted by this Agreement or the
Credit Agreement, such Grantor shall not grant “control” (within the meaning of
such term under Article 9-106 of the UCC) over any investment property to any
Person other than the Agent.

 

(c)         If such Grantor is or becomes the beneficiary of a letter of credit
that is (i) not a supporting obligation of any Collateral and (ii) in excess of
$250,000, such Grantor shall promptly, and in any event within 3 Business Days
after becoming a beneficiary, notify the Agent thereof and enter into a
Contractual Obligation with the Agent, the issuer of such letter of credit or
any nominated person with respect to the letter-of-credit rights under such
letter of credit.  Such Contractual Obligation shall assign such
letter-of-credit rights to the Agent and such assignment shall be sufficient to

 

16

--------------------------------------------------------------------------------


 

grant control for the purposes of Section 9-107 of the UCC (or any similar
section under any equivalent UCC).  Such Contractual Obligation shall also
direct all payments thereunder to a Cash Collateral Account.  The provisions of
the Contractual Obligation shall be in form and substance reasonably
satisfactory to the Agent.

 

(d)         If any amount in excess of $250,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by
electronic chattel paper, such Grantor shall take all steps necessary to grant
the Agent control of all such electronic chattel paper for the purposes of
Section 9-105 of the UCC (or any similar section under any equivalent UCC) and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

 

Section 5.7             Intellectual Property.  (a) (a)  Within 30 days after
the end of any Fiscal Quarter in which there is any change with respect to
Intellectual Property that would be required to be set forth on Schedule 6 for
such Grantor, such Grantor shall provide the Agent notification thereof and,
with respect to any Intellectual Property that is Collateral and is not on the
date hereof listed on Schedule 6, the short-form intellectual property
agreements and assignments as described in this Section 5.7 and other documents
that the Agent reasonably requests with respect thereto.

 

(b)         Such Grantor shall (i) (1) subject to its reasonable business
judgment, continue to use each Trademark included in the Material Intellectual
Property to the extent required by applicable Requirements of Law in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain sufficient quality control for products
and services offered under such Trademark, and (3) use such Trademark with the
appropriate notice of registration and all other notices and legends to the
extent necessary required by applicable Requirements of Law to maintain such
Trademark, and (ii) not knowingly do any act or knowingly omit to do any act
whereby (w) such Trademark (or any goodwill associated therewith) may become
invalidated in any way, (x) any Patent included in the Material Intellectual
Property may become misused, unenforceable, abandoned or dedicated to the
public, (y) any portion of the Copyrights included in the Material Intellectual
Property may become invalidated or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
cease to be a Trade Secret.

 

(c)         Such Grantor shall notify the Agent immediately (but in any event
within 10 Business Days) if it knows that any application or registration
relating to any Material Intellectual Property may become forfeited,
unenforceable or abandoned (other than the expiration of such Intellectual
Property at the end of its statutory term), or of any materially adverse
determination in any proceeding against such Grantor regarding the validity or
enforceability or such Grantor’s ownership of, interest in, right to use,
register, own or maintain any Material Intellectual Property other than office
actions issued in the ordinary course of prosecution of any pending applications
for patents or

 

17

--------------------------------------------------------------------------------


 

applications for registration of other Intellectual Property).  Subject to its
reasonable business judgment, such Grantor shall take all actions that are
necessary or reasonably requested by the Agent to maintain the validity and
enforceability of and pursue each application (and to obtain the relevant
registration) and to maintain the validity and enforceability of each
registration included in the Material Intellectual Property.

 

(d)         Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person.  In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

 

(e)         Such Grantor shall execute and deliver to the Agent in form and
substance reasonably acceptable to the Agent and suitable for filing in the
Applicable IP Office the short-form intellectual property security agreements
substantially in the form attached hereto as Annex 3 for all Copyrights,
Trademarks and Patents of such Grantor that are Collateral.

 

Section 5.8             Notices.  Such Grantor shall promptly notify the Agent
in writing of its acquisition of any interest hereafter in property that is of a
type where a security interest or lien must be or may be registered, recorded or
filed under, or notice thereof given under, any federal statute or regulation.

 

Section 5.9             Notice of Commercial Tort Claims.  Such Grantor agrees
that, if it shall acquire any interest in any commercial tort claim (whether
from another Person or because such commercial tort claim in excess of $100,000
shall have come into existence), (i) such Grantor shall, promptly upon such
acquisition, deliver to the Agent, in each case in form and substance reasonably
satisfactory to the Agent by no later than 10 Business Days after which such
commercial tort claim was acquired, a notice of the existence and nature of such
commercial tort claim and a supplement to Schedule 1 containing a specific
description of such commercial tort claim, (ii) Section 3.1 shall apply to such
commercial tort claim and (iii) such Grantor shall execute and deliver to the
Agent, in each case in form and substance satisfactory to the Agent, any
document, and take all other action, deemed by the Agent to be reasonably
necessary or appropriate for the Agent to obtain, on behalf of the Lenders, a
perfected security interest having at least the priority set forth in
Section 4.2 in all such commercial tort claims.  Any supplement to Schedule 1
delivered pursuant to this Section 5.9 shall, after the receipt thereof by the
Agent, become part of Schedule 1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.

 

Section 5.10           Controlled Securities Account. Each Grantor shall deposit
all of its Cash Equivalents in securities accounts that are Controlled
Securities Accounts except for Cash Equivalents the aggregate value of which
does not exceed $100,000.  The Agent

 

18

--------------------------------------------------------------------------------


 

agrees that it shall not exercise its right of exclusive control over any
Controlled Security Account or Cash Collateral Account except as permitted under
the Credit Agreement.

 

ARTICLE VI

 

REMEDIAL PROVISIONS

 

Section 6.1             Code and Other Remedies.  (a) UCC Remedies.  During the
continuance of an Event of Default, the Agent may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to any Secured
Obligation, all rights and remedies of a secured party under the UCC or any
other applicable law.

 

(b)         Disposition of Collateral.  Without limiting the generality of the
foregoing, the Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving any Grantor or any
other Person notice or opportunity for a hearing on the Agent’s claim or action,
(ii) collect, receive, appropriate and realize upon any Collateral and (iii)
sell, assign, convey, transfer, grant option or options to purchase and deliver
any Collateral (enter into Contractual Obligations to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Agent shall have the right, upon any such public sale or sales and, to the
extent permitted by the UCC and other applicable Requirements of Law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption of any Grantor, which right or equity
is hereby waived and released.

 

(c)         Management of the Collateral.  Each Grantor further agrees, that,
during the continuance of any Event of Default, (i) at the Agent’s request, it
shall assemble the tangible Collateral and make it available to the Agent at
places that the Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere, (ii) without limiting the foregoing, the Agent also has
the right to require that each Grantor store and keep any tangible Collateral
pending further action by the Agent and, while any such Collateral is so stored
or kept, provide such guards and maintenance services as shall be necessary to
protect the same and to preserve and maintain such Collateral in good condition,
(iii) until the Agent is able to sell, assign, convey or transfer any
Collateral, the Agent shall have the right to hold or use such Collateral to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any

 

19

--------------------------------------------------------------------------------


 

other purpose deemed appropriate by the Agent and (iv) the Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.  The Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against third
parties with respect to any Collateral while such Collateral is in the
possession of the Agent.

 

(d)         Application of Proceeds.  The Agent shall apply the cash proceeds of
any action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Agent and any other Secured Party
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Secured Obligations, as set forth in the
Credit Agreement, and only after such application and after the payment by the
Agent of any other amount required by any Requirement of Law, need the Agent
account for the surplus, if any, to any Grantor.

 

(e)         Direct Obligation.  Neither the Agent nor any other Secured Party
shall be required to make any demand upon, or pursue or exhaust any right or
remedy against, any Grantor, any other Credit Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof.  All of the rights and remedies of the Agent and any other
Secured Party under any Loan Document shall be cumulative, may be exercised
individually or concurrently and not exclusive of any other rights or remedies
provided by any Requirement of Law.  To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Agent or any Secured
Party, any valuation, stay, appraisement, extension, redemption or similar laws
and any and all rights or defenses it may have as a surety, now or hereafter
existing, arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

(f)          Commercially Reasonable.  To the extent that applicable
Requirements of Law impose duties on the Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Agent to do any of the following:

 

(i)            fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by the Agent to prepare any Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

 

(ii)           fail to obtain Permits, or other consents, for access to any
Collateral to sell or for the collection or sale of any Collateral, or, if not
required

 

20

--------------------------------------------------------------------------------


 

by other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

 

(iii)          fail to exercise remedies against account debtors or other
Persons obligated on any Collateral or to remove Liens on any Collateral or to
remove any adverse claims against any Collateral;

 

(iv)          advertise dispositions of any Collateral through publications or
media of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;

 

(v)           exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature, or, to the extent deemed appropriate by
the Agent, obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Agent in the collection or disposition of
any Collateral, or utilize Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

 

(vi)          dispose of assets in wholesale rather than retail markets;

 

(vii)         disclaim disposition warranties, such as title, possession or
quiet enjoyment; or

 

(viii)        purchase insurance or credit enhancements to insure the Agent
against risks of loss, collection or disposition of any Collateral or to provide
to the Agent a guaranteed return from the collection or disposition of any
Collateral.

 

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on the
Agent that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 6.1.

 

(g)         IP Licenses.  For the purpose of enabling the Agent to exercise
rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign,

 

21

--------------------------------------------------------------------------------


 

convey, transfer or grant options to purchase any Collateral) at such time as
the Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Agent, for the benefit of the Secured Parties,
(i) a nonexclusive, worldwide license (exercisable without payment of royalty or
other compensation to such Grantor), including in such license the right to
sublicense, use and practice any Intellectual Property (with respect to
Trademarks, subject to reasonable quality control in favor of such Grantor, and
with respect to Trade Secrets, subject to confidentiality obligations in favor
of such Grantor) now owned or hereafter acquired by such Grantor and access to
all media in which any of the licensed items may be recorded or stored and to
all Software owned or licensed by such Grantor and used for the compilation or
printout thereof and (ii) an irrevocable license (without payment of rent or
other compensation to such Grantor) to use, operate and occupy (to the extent
such Grantor has the right to use, operate or occupy) all real Property owned,
operated, leased, subleased or otherwise occupied by such Grantor.

 

Section 6.2             Accounts and Payments in Respect of General
Intangibles.  (a) In addition to, and not in substitution for, any similar
requirement in the Credit Agreement, if required by the Agent at any time during
the continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Agent, in a Cash
Collateral Account, subject to withdrawal by the Agent as provided in
Section 6.4.  Until so turned over, such payment shall be held by such Grantor
in trust for the Agent, segregated from other funds of such Grantor.  Each such
deposit of proceeds of accounts and payments in respect of general intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(b)         At any time during the continuance of an Event of Default:

 

(i)            each Grantor shall, upon the Agent’s request, deliver to the
Agent all original and other documents evidencing, and relating to, the
Contractual Obligations and transactions that gave rise to any account or any
payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to the Agent and that
payments in respect thereof shall be made directly to the Agent;

 

(ii)           the Agent may, without notice, at any time during the continuance
of an Event of Default arising under subsection 7.1(a), 7.1(f) or 7.1(g) of the
Credit Agreement, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the name of others, communicate with account debtors to verify with
them to the Agent’s satisfaction the existence, amount and terms of any account
or amounts due under any general intangible.  In addition, the Agent

 

22

--------------------------------------------------------------------------------


 

may at any time enforce such Grantor’s rights against such account debtors and
obligors of general intangibles; and

 

(iii)          each Grantor shall take all actions, deliver all documents and
provide all information necessary or reasonably requested by the Agent to ensure
any Internet Domain Name is registered.

 

(c)         Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 6.3             Pledged Collateral.  (a) Voting Rights.  During the
continuance of an Event of Default arising under subsection 7.1(a), 7.1(f) or
7.1(g) of the Credit Agreement, upon prior written notice by the Agent to the
relevant Grantor or Grantors, the Agent or its nominee may exercise (A) any
voting, consent, corporate and other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent may
determine), all without liability except to account for property actually
received by it; provided, however, that the Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

 

(b)         Proxies.  In order to permit the Agent, during the continuance of an
Event of Default, to exercise the voting and other consensual rights that it may
be entitled to exercise pursuant hereto and to receive all dividends and other
distributions that it may be entitled to receive hereunder, (i) each Grantor
shall promptly execute and deliver (or cause to be executed and delivered) to
the Agent all such proxies, dividend

 

23

--------------------------------------------------------------------------------


 

payment orders and other instruments as the Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above,
such Grantor hereby grants to the Agent an irrevocable proxy to vote all or any
part of the Pledged Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted).

 

(c)         Authorization of Issuers.  Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from the Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to the
Agent.

 

Section 6.4             Proceeds to be Turned over to and Held by Agent.  Upon
the occurrence and during the continuation of an Event of Default, all proceeds
of any Collateral received by any Grantor hereunder in cash or Cash Equivalents
shall be held by such Grantor in trust for the Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, promptly upon
receipt by any Grantor, be turned over to the Agent in the exact form received
(with any necessary endorsement).  All such proceeds of Collateral and any other
proceeds of any Collateral received by the Agent in cash or Cash Equivalents
shall be held by the Agent in a Cash Collateral Account.  All proceeds being
held by the Agent in a Cash Collateral Account (or by such Grantor in trust for
the Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.

 

Section 6.5             Sale of Pledged Collateral.  (a)  Each Grantor
recognizes that the Agent may be unable to effect a public sale of any Pledged
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state or foreign securities laws or otherwise or may determine that a
public sale is impracticable, not desirable or not commercially reasonable and,
accordingly, may resort to one or more private sales thereof to a restricted
group of purchasers that shall be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof.  Each Grantor acknowledges and agrees
that

 

24

--------------------------------------------------------------------------------


 

any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Agent shall be under no obligation to delay a sale of
any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register such securities for public sale under the Securities Act or
under applicable state securities laws even if such issuer would agree to do so.

 

(b)         Each Grantor agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law.  Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to the Agent and other Secured Parties,
that the Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained herein shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.  Each Grantor waives
any and all rights of contribution or subrogation upon the sale or disposition
of all or any portion of the Pledged Collateral by Agent.

 

Section 6.6             Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations and, subject to the limitations
set forth in Section 9.5 of the Credit Agreement, the fees and disbursements of
any attorney employed by the Agent or any other Secured Party to collect such
deficiency.

 

ARTICLE VII

 

THE AGENT

 

Section 7.1             Agent’s Appointment as Attorney-in-Fact.  (a) Each
Grantor hereby irrevocably constitutes and appoints the Agent and any Related
Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents provided that Agent
agrees not to exercise its rights as attorney-in-fact unless an Event of Default
has occurred and is continuing, to take any appropriate action and to execute
any document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Agent and its Related Persons the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any of the following (subject to the terms, conditions and
limitations of any contract or agreement to which any such Grantors is a party
with respect to such Collateral or any part thereof) when an Event of Default
shall be continuing:

 

25

--------------------------------------------------------------------------------


 

(i)            in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any such moneys due under
any account or general intangible or with respect to any other Collateral
whenever payable;

 

(ii)           in the case of any Intellectual Property owned by or licensed to
the Grantors constituting Collateral, execute, deliver and have recorded any
document that the Agent may request to evidence, effect, publicize or record
(subject to the limitations set forth in Section 4.2) the Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens (other than Permitted Liens)
levied or placed on or threatened against any Collateral, effect any repair or
pay any insurance called for by the terms of the Credit Agreement (including all
or any part of the premiums therefor and the costs thereof);

 

(iv)          execute, in connection with any sale provided for in Section 6.1
or Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or

 

(v)           (A) direct any party liable for any payment under any Collateral
to make payment of any moneys due or to become due thereunder directly to the
Agent or as the Agent shall direct, (B) ask or demand for, and collect and
receive payment of and receipt for, any moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral,
(C) sign and indorse any invoice, freight or express bill, bill of lading,
storage or warehouse receipt, draft against debtors, assignment, verification,
notice and other document in connection with any Collateral, (D) commence and
prosecute any suit, action or proceeding at law or in equity in any court of
competent jurisdiction to collect any Collateral and to enforce any other right
in respect of any Collateral, (E) defend any actions, suits, proceedings,
audits, claims, demands, orders or disputes brought against such Grantor with
respect to any Collateral, (F) settle, compromise or adjust any such actions,
suits, proceedings, audits, claims, demands, orders or disputes and, in
connection therewith, give such discharges or releases as the Agent may deem
appropriate, (G) subject to restrictions set forth in this Agreement, assign any
Intellectual Property owned by the Grantors or any IP Licenses to which a
Grantor is a party throughout the world on such terms and conditions and in such
manner as the Agent shall in its sole discretion determine, including the
execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, assign, convey, transfer or grant a Lien on,
make any

 

26

--------------------------------------------------------------------------------


 

Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though the Agent were the absolute owner thereof for
all purposes and do, at the Agent’s option, at any time or from time to time,
all acts and things that the Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do.

 

(vi)          If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, the Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

 

(b)         The reasonable out-of-pocket expenses of the Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate set forth in subsection 1.3(c) of the Credit
Agreement, from the date of payment by the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent on demand.

 

(c)         Each Grantor hereby ratifies, to the maximum extent permitted by
applicable law, all that said attorneys shall lawfully do or cause to be done by
virtue of this Section 7.1.  All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.

 

Section 7.2             Authorization to File Financing Statements.  Each
Grantor authorizes the Agent and its Related Persons, at any time and from time
to time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as the Agent reasonably determines appropriate to
perfect the security interests of the Agent under this Agreement (only if, and
to the extent, such security interests may be perfected), and such financing
statements and amendments may described the Collateral covered thereby as “all
assets of the debtor”.  A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.  Such
Grantor also hereby ratifies its authorization for the Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof.

 

Section 7.3             Authority of Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Agent under this Agreement with respect to
any action taken by the Agent or the exercise or non-exercise by the Agent of
any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Agent and the Grantors, the Agent

 

27

--------------------------------------------------------------------------------


 

shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation or entitlement to make any inquiry respecting such
authority.

 

Section 7.4             Duty; Obligations and Liabilities.  (a) Duty of Agent. 
The Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as the Agent deals with similar property for its own account.  The
powers conferred on the Agent hereunder are solely to protect the Agent’s
interest in the Collateral and shall not impose any duty upon the Agent to
exercise any such powers.  The Agent shall be accountable only for amounts that
it receives as a result of the exercise of such powers, and neither it nor any
of its Related Persons shall be responsible to any Grantor for any act or
failure to act hereunder, except for their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.  In
addition, the Agent shall not be liable or responsible for any loss or damage to
any Collateral, or for any diminution in the value thereof, by reason of the act
or omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by the Agent in good faith.

 

(b)         Obligations and Liabilities with respect to Collateral.  No Secured
Party and no Related Person thereof shall be liable for failure to demand,
collect or realize upon any Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral.  The powers conferred on the Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers.  The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1             Reinstatement.  Each Grantor agrees that, if any payment
made by any Credit Party or other Person and applied to the Secured Obligations
is at any time annulled, avoided, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability

 

28

--------------------------------------------------------------------------------


 

hereunder shall have been released or terminated by virtue of the foregoing or
(b) any provision of the Guaranty hereunder shall have been terminated,
cancelled or surrendered, such Lien, other Collateral or provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Grantor in respect of any Lien or
other Collateral securing such obligation or the amount of such payment.

 

Section 8.2             Release of Collateral.  (a) At the time provided in
subsections 8.10(b)(i) and (iii) of the Credit Agreement, the Collateral shall
be released from the Lien created hereby and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  Each Grantor is hereby authorized to file UCC
amendments at such time evidencing the termination of the Liens so released.  At
the request of any Grantor following any such termination, the Agent shall
promptly deliver to such Grantor any Collateral of such Grantor held by the
Agent hereunder and promptly execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

 

(b)         If the Agent shall be directed or permitted pursuant to subsection
4.13(c) or 8.10(b) of the Credit Agreement to release any Lien or any
Collateral, such Collateral shall be released from the Lien created hereby to
the extent provided under, and subject to the terms and conditions set forth in,
such subsection.  In connection therewith, the Agent, at the request of any
Grantor, shall execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such release.

 

(c)         At the time provided in subsection 8.10(a) of the Credit Agreement
and at the request of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents of
such Grantor shall be sold to any Person that is not an Affiliate of Holdings,
the Borrower and the Subsidiaries of the Borrower in a transaction permitted by
the Loan Documents.

 

Section 8.3             Independent Obligations.  The obligations of each
Grantor hereunder are independent of and separate from the Secured Obligations
and the Guaranteed Obligations.  If any Secured Obligation or Guaranteed
Obligation is not paid when due, or upon the occurrence and during the
continuance of any Event of Default, the Agent may, at its sole election,
proceed directly and at once, without notice, against any Grantor and any
Collateral to collect and recover the full amount of any Secured Obligation or
Guaranteed Obligation then due, without first proceeding against any other
Grantor, any other Credit Party or any other Collateral and without first
joining any other Grantor or any other Credit Party in any proceeding.

 

Section 8.4             No Waiver by Course of Conduct.  No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.5 hereof),
delay, indulgence,

 

29

--------------------------------------------------------------------------------


 

omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.

 

Section 8.5             Amendments in Writing.  None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 9.1 of the Credit Agreement; provided,
however, that annexes to this Agreement may be supplemented (but no existing
provisions may be modified and no Collateral may be released) through Pledge
Amendments and Joinder Agreements, in substantially the form of Annex 1 and
Annex 2, respectively, in each case duly executed by the Agent and each Grantor
directly affected thereby.

 

Section 8.6             Additional Grantors; Additional Pledged Collateral. 
(a) Joinder Agreements.  If, at the option of the Borrower or as required
pursuant to Section 4.13 of the Credit Agreement, the Borrower shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to the Agent a Joinder Agreement substantially in the
form of Annex 2 and shall thereafter for all purposes be a party hereto and have
the same rights, benefits and obligations as a Grantor party hereto on the
Closing Date.

 

(b)         Pledge Amendments.  To the extent any Pledged Collateral has not
been delivered as of the Closing Date, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex 1
(each, a “Pledge Amendment”).  Such Grantor authorizes the Agent to attach each
Pledge Amendment to this Agreement.

 

Section 8.7             Notices.  All notices, requests and demands to or upon
the Agent or any Grantor hereunder shall be effected in the manner provided for
in Section 9.2 of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Borrower’s
notice address set forth in such Section 9.2.

 

Section 8.8             Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of each Secured Party and their successors and assigns; provided, however, that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Agent.

 

Section 8.9             Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute

 

30

--------------------------------------------------------------------------------


 

one and the same agreement.  Signature pages may be detached from multiple
separate counterparts and attached to a single counterpart.  Delivery of an
executed signature page of this Agreement by facsimile transmission or by
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

Section 8.10           Severability.  Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

 

Section 8.11           Governing Law.  This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of Illinois.

 

Section 8.12           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.

 

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SUBSECTIONS 9.18(b) AND
9.18(c) OF THE CREDIT AGREEMENT.

 

[SIGNATURE PAGES FOLLOW]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

 

WII COMPONENTS, INC.,

 

 

as a Grantor

 

 

 

By:

/s/ Dale Herbst

 

 

Name: Dale Herbst

 

 

Title: Chief Financial Officer

 

 

 

WII HOLDING, INC.,

 

 

as a Grantor

 

 

 

By:

/s/ Dale Herbst

 

 

Name: Dale Herbst

 

 

Title: Chief Financial Officer

 

 

 

WOODCRAFT INDUSTRIES, INC.,

 

 

as a Grantor

 

 

 

By:

/s/ Dale Herbst

 

 

Name: Dale Herbst

 

 

Title: Chief Financial Officer

 

 

 

BRENTWOOD ACQUISITION CORP.,

 

 

as a Grantor

 

 

 

By:

/s/ Dale Herbst

 

 

Name: Dale Herbst

 

 

Title: Chief Financial Officer

 

 

 

PRIMEWOOD, INC.,

 

 

as a Grantor

 

 

 

By:

/s/ Dale Herbst

 

 

Name: Dale Herbst

 

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR WII COMPONENTS, INC.‘S
CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

as Agent

 

 

 

By:

/s/ Pamela Eskra

 

 

Name: Pamela Eskra

 

 

Title: Duly Authorized Signatory

 

 

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR WII COMPONENTS, INC.‘S
CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX 1

TO

GUARANTY AND SECURITY AGREEMENT(1)

 

FORM OF PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of                          , 20    , is
delivered pursuant to Section 8.6 of the Guaranty and Security Agreement, dated
as of March       , 2011, by WII Components, Inc. (the “Borrower”), the
undersigned Grantor and the other Affiliates of the Borrower from time to time
party thereto as Grantors in favor of General Electric Capital Corporation, as
Agent for the Secured Parties referred to therein (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”).  Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

 

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Schedule 1 to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement is true and correct with respect to the Pledged Collateral
listed on Schedule 1 to this Pledge Amendment and as of the date hereof as if
made on and as of such date.

 

 

[GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

A1-1

--------------------------------------------------------------------------------


 

Annex 1-A

 

PLEDGED STOCK

 

ISSUER

 

CLASS

 

CERTIFICATE
NO(S).

 

PAR VALUE

 

NUMBER
OF SHARES,
UNITS OR
INTERESTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION OF
DEBT

 

CERTIFICATE
NO(S).

 

FINAL
MATURITY

 

PRINCIPAL
AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A1-2

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

as of the date first above written:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

as Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A1-3

--------------------------------------------------------------------------------


 

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                        , 20    , is
delivered pursuant to Section 8.6 of the Guaranty and Security Agreement, dated
as of March       , 2011, by WII Components, Inc. (the “Borrower”) and the
Affiliates of the Borrower from time to time party thereto as Grantors in favor
of the General Electric Capital Corporation, as Agent for the Secured Parties
referred to therein (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Security Agreement”). 
Capitalized terms used herein without definition are used as defined in the
Guaranty and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to the Agent for the benefit of the Secured Parties,
and grants to the Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.  The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Guaranty and Security Agreement.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Guaranty and Security Agreement.  By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

A2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

 

[Additional Grantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A2-2

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

as of the date first above written:

 

 

 

[EACH GRANTOR PLEDGING

 

ADDITIONAL COLLATERAL]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

as Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A2-3

--------------------------------------------------------------------------------


 

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT(1)

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
                       , 20    , is made by each of the entities listed on the
signature pages hereof (each a “Grantor” and, collectively, the “Grantors”), in
favor of General Electric Capital Corporation (“GE Capital”), as administrative
agent (in such capacity, together with its successors and permitted assigns, the
“Agent”) for the Lenders and the L/C Issuers (as defined in the Credit Agreement
referred to below) and the other Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, dated as of March       , 2011 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, Holdings, the other Credit
Parties, the Lenders and the L/C Issuers from time to time party thereto and GE
Capital, as Agent for the Lenders and the L/C Issuers, the Lenders and the L/C
Issuers have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to a
Guaranty and Security Agreement of even date herewith in favor of the Agent (the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower; and

 

WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and the Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Agent as follows:

 

Section 1.                                            Defined Terms. 
Capitalized terms used herein without definition are used as defined in the
Guaranty and Security Agreement.

 

Section 2.                                            Grant of Security Interest
in [Copyright] [Trademark] [Patent] Collateral.  Each Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Secured Obligations of
such Grantor, hereby mortgages, pledges and hypothecates to the Agent for the
benefit of the Secured Parties, and grants to the Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to

 

--------------------------------------------------------------------------------

(1)  Separate agreements should be executed relating to each Grantor’s
respective Copyrights, Patents, and Trademarks.

 

A3-1

--------------------------------------------------------------------------------


 

and under the following Collateral of such Grantor (the “[Copyright] [Patent]
[Trademark] Collateral”):

 

(a)                            [all of its Copyrights, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)                           all renewals, reversions and extensions of the
foregoing; and

 

(c)                            all income, royalties, proceeds and Liabilities
at any time due or payable or asserted under and with respect to any of the
foregoing, including, without limitation, all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.]

 

or

 

(a)                            [all of its Patents, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)                           all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of the foregoing;
and

 

(c)                            all income, royalties, proceeds and Liabilities
at any time due or payable or asserted under and with respect to any of the
foregoing, including, without limitation, all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.]

 

or

 

(a)                            [all of its Trademarks, including, without
limitation, those referred to on Schedule 1 hereto;

 

(b)                           all renewals and extensions of the foregoing;

 

(c)                            all goodwill of the business connected with the
use of, and symbolized by, each such Trademark; and

 

(d)                           all income, royalties, proceeds and Liabilities at
any time due or payable or asserted under and with respect to any of the
foregoing, including, without limitation, all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.]

 

Section 3.                                            Guaranty and Security
Agreement.  The security interest granted pursuant to this [Copyright] [Patent]
[Trademark] Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Guaranty and Security Agreement
and each Grantor hereby acknowledges and agrees that the rights and remedies of
the Agent with respect to the security interest in the [Copyright] [Patent]
[Trademark] Collateral made and granted hereby are more fully set forth in the
Guaranty

 

A3-2

--------------------------------------------------------------------------------


 

and Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

 

Section 4.                                            Grantor Remains Liable. 
Each Grantor hereby agrees that, anything herein to the contrary
notwithstanding, such Grantor shall assume full and complete responsibility for
the prosecution, defense, enforcement or any other necessary or desirable
actions in connection with their [Copyrights] [Patents] [Trademarks] subject to
a security interest hereunder.

 

Section 5.                                            Termination.  This
[Copyright] [Patent] [Trademark] Security Agreement shall terminate and the Lien
on and security interest in the [Copyright] [Patent] [Trademark] Collateral
shall be released at the time and upon the satisfaction of the conditions set
forth in the Guaranty and Security Agreement.  Upon the termination of this
[Copyright] [Patent] [Trademark] Security Agreement, the Agent shall execute all
documents, make all filings, and take all other actions reasonably requested by
the Grantors to evidence and record the release of the Lien on and security
interests in the [Copyright] [Patent] [Trademark] Collateral granted herein.

 

Section 6.                                            Counterparts.  This
[Copyright] [Patent] [Trademark] Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 7.                                            Governing Law.  This
[Copyright] [Patent] [Trademark] Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of Illinois.

 

[SIGNATURE PAGES FOLLOW]

 

A3-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

 

 

Very truly yours,

 

 

 

 

 

[GRANTOR]

 

 

 

as Grantor

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED

 

 

 

as of the date first above written:

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A3-4

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

 

[Copyright] [Patent] [Trademark] Registrations

 

1.                                       REGISTERED [COPYRIGHTS] [PATENTS]
[TRADEMARKS]

 

[Include Registration Number and Date]

 

2.                                       [COPYRIGHT] [PATENT] [TRADEMARK]
APPLICATIONS

 

[Include Application Number and Date]

 

3.                                       IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

GUARANTY AND SECURITY AGREEMENT

 

COMMERCIAL TORT CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

TO

GUARANTY AND SECURITY AGREEMENT

 

FILINGS

 

FILING JURISDICTIONS

 

Uniform Commercial Code

 

Entity

 

Jurisdiction

WII Holding, Inc.

 

Delaware Secretary of State

 

 

 

WII Components, Inc.

 

Delaware Secretary of State

 

 

 

Woodcraft Industries, Inc.

 

Minnesota Secretary of State

 

 

 

Brentwood Acquisition Corp.

 

Minnesota Secretary of State

 

 

 

Primewood, Inc.

 

North Dakota Secretary of State

 

Personal Property Security Act

 

Entity

 

Jurisdiction

Woodcraft Industries, Inc.

 

Manitoba, Canada

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

TO

GUARANTY AND SECURITY AGREEMENT

 

JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE

 

Legal Name of Entity

 

Jurisdiction of
Organization

 

Organizational
Number

 

Chief Executive Office

 

List of All Other
Names & Jurisdictions
Used During Past Five
Years

WII Holding, Inc.

 

Delaware

 

4254755

 

525 Lincoln Avenue SE, St. Cloud, MN 56304

 

WII Merger Parent Corp.

 

 

 

 

 

 

 

 

 

WII Components, Inc.

 

Delaware

 

3635791

 

525 Lincoln Avenue SE, St. Cloud, MN 56304

 

WII Holdings, Inc.

 

WII Merger Corporation

 

Minnesota

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Minnesota

 

N-369

 

525 Lincoln Avenue SE, St. Cloud, MN 56304

 

Grand Valley Acquisition, Inc.

 

Kentucky

Ohio

Pennsylvania

North Carolina

 

 

 

 

 

 

 

 

 

Brentwood Acquisition Corp.

 

Minnesota

 

12G-444

 

453 Industrial Way, Molalla, OR 97038

 

Brentwood Corp.

 

Progressive Panels

 

Oregon

 

 

 

 

 

 

 

 

 

Primewood, Inc.

 

North Dakota

 

1875700

 

2217 North 9th Street, Wahpeton, ND 58075

 

Kansas

West Virginia

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

TO

GUARANTY AND SECURITY AGREEMENT

 

LOCATION OF INVENTORY AND EQUIPMENT

 

Locations of Owned Real Property

 

Name of Obligor

 

Street Address
(including zip code)

 

County/City

 

Nature and Use

 

Description of
Collateral

 

Does Property
Include Fixtures?

Woodcraft Industries, Inc.

 

525 Lincoln Avenue SE St. Cloud, MN 56304

 

Benton County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

522 Lincoln Avenue SE St. Cloud, MN 56304

 

Benton County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

145 Main Street Foreston, MN 56330

 

Mille Lacs County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

434 Scotty’s Way Bowling Green, KY 42103

 

Warren County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

62 Grant Road Greenville, PA 16125

 

Mercer County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

131 Grand Valley Avenue Orwell, OH 44076

 

Ashtabula County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

 

 

 

 

 

 

 

 

 

 

Brentwood Acquisition Corp.

 

453 Industrial Way Molalla, OR 97038

 

Clackamas County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

 

 

 

 

 

 

 

 

 

 

PrimeWood, Inc.

 

2217 North 9th Street Wahpeton, ND 58075

 

Richland County

 

Manufacturing

 

Inventory, Equipment, Books and Records

 

Yes

 

--------------------------------------------------------------------------------


 

Locations of Leased Real Property

 

Street 
Address

 

County

 

Lessee

 

Lessor

 

Expiration
Date

 

Description of
Collateral

 

Does Property
Include Fixtures?

4th & Kansas
Lansing, KS 66043

 

Leavenworth County

 

PrimeWood, Inc.

 

Lansing Correctional Facility

 

3/31/15

 

Inventory and Equipment

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

14500 Parallel
Suite T
Basehor, KS 66007

 

Leavenworth County

 

PrimeWood, Inc.

 

Bonee Enterprises, Inc.

 

1/1/12

 

Inventory

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

360 Robert C Byrd Industrial Park
Moorefield, WV 26836

 

Hardy County

 

PrimeWood, Inc.

 

Hardy County Rural Development Authority

 

2/14/26

 

Inventory and Equipment

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

15351 South State Avenue
Middlefield, OH 44062

 

Geauga County

 

Woodcraft Industries, Inc.

 

J&G Partnership

 

3/31/13

 

Inventory, Equipment, Books and Records

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

15285 South State Avenue
Middlefield, OH 44062

 

Geauga County

 

Woodcraft Industries, Inc.

 

Sajar Plastics, Inc.

 

6/30/11

 

Inventory, Equipment, Books and Records

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

93 Fairgrove Church Rd SE
Conover, NC 28613

 

Catawba County

 

Woodcraft Industries, Inc.

 

ACD Properties, LLP

 

9/30/11

 

Inventory, Equipment, Books and Records

 

No

 

--------------------------------------------------------------------------------


 

Collateral in Possession of Another Person

 

Name of Obligor

 

Name and Address of Person in possession of
Collateral

 

Description of Collateral

 

Relationship

Woodcraft Industries, Inc.

 

Brunk Corporation (Homecrest)
803 Logan St.
Goshen, IN 46528

 

Inventory

 

Bailee

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Paramount Storage (Kitchen Craft)
10 Hutchings St.
Winnipeg, MB R2C2Z2

 

Inventory

 

Bailee

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Nordica Warehouse, LLC
2101 East 39th St. N
Sioux Falls, SD 57118-4410

 

Inventory

 

Bailee

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Southern Finishing Company
801 East Church Street
Martinsville, VA 24112

 

Inventory

 

Consignee

 

 

 

 

 

 

 

PrimeWood, Inc.

 

Southern Finishing Company
801 East Church Street
Martinsville, VA 24112

 

Inventory

 

Consignee

 

--------------------------------------------------------------------------------


 

SCHEDULE 5
TO
GUARANTY AND SECURITY AGREEMENT

 

PLEDGED COLLATERAL

 

Pledged Stock:

 

NAME OF OWNER

 

NAME OF ISSUER

 

PERCENTAGE OF
ISSUER’S STOCK

 

NO. OF
SHARES

 

CLASS

 

CERTIFICATE NO.

 

 

 

 

 

 

 

 

 

 

 

WII Holding, Inc.

 

WII Components, Inc.

 

100%

 

100

 

common

 

C-1

 

 

 

 

 

 

 

 

 

 

 

WII Components, Inc.

 

Woodcraft Industries, Inc.

 

100%

 

100

 

common

 

2

 

 

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Brentwood Acquisition Corp.

 

100%

 

100

 

common

 

1

 

 

 

 

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

PrimeWood, Inc.

 

100%

 

1

 

common

 

38

 

Pledged Debt Instruments:

 

1.               Amended and Restated Intercompany note made by Holdings in
favor of Borrower evidencing a revolving credit in the maximum amount not to
exceed $1,000,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6
TO
GUARANTY AND SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY

PATENTS:

 

Grantor

 

Title

 

Country

 

Application No. /
Patent No.

 

Filing Date / Issue
Date

Woodcraft Industries, Inc.

 

Tenon

 

USA

 

29/223,864 D563211

 

2/18/2005 3/4/2008

 

PATENT APPLICATIONS:

 

None.

 

REGISTERED TRADEMARKS:

 

Grantor

 

Trademark

 

Country

 

Serial No. /
Filing Date

 

Registration No. /
Registration Date

Woodcraft Industries, Inc.

 

WOODCRAFT INDUSTRIES INC. Design

 

USA

 

73/590,968 3/31/86

 

1,439,160 5/12/87

 

 

 

 

 

 

 

 

 

PrimeWood, Inc.

 

PRIMEWOOD

 

USA

 

74/270,461 4/29/92

 

1,854,670 9/20/94

 

TRADEMARK APPLICATIONS:

 

None.

 

REGISTERED COPYRIGHTS:

 

Grantor

 

Title of Work

 

Country

 

Registration No.

 

Registration Date

Woodcraft Industries, Inc.

 

HARDWOOD CHARACTERISTICS; A Guide for the Cabinet and Furniture Industries

 

USA

 

TX-3-621-818

 

8/5/1993

 

COPYRIGHT APPLICATIONS:

 

None.

 

--------------------------------------------------------------------------------


 

DOMAIN NAMES:

 

ENTITY

 

Domain Name

Woodcraft Industries, Inc.

 

www.woodcraftind.com

Dimension Moldings, Inc.

 

www.dmoldings.com

Brentwood Acquisition Corp.

 

www.brentwoodinc.net

Woodcraft Industries, Inc.

 

www.gvdc.biz

Woodcraft Industries, Inc.

 

www.gvdc.net

 

--------------------------------------------------------------------------------